

EXHIBIT 10.2
AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (the “Agreement”) is made as of the 30th day
of November 2015 between Brian Ferguson (the “Employee”) and The Children’s
Place Services Company, LLC and its parents and direct and indirect subsidiaries
and affiliated corporations (collectively, the “Employer” or the “Company”).
1.Separation from Employment. The Employee acknowledges, confirms and agrees
that the Employee’s last day of employment with the Company was November 6, 2015
(the “Separation Date”).
2.    Separation Payment. As good and valuable consideration for the Employee’s
execution and delivery of this Agreement, the Employer shall, subject to the
effectiveness of this Agreement, pay to the Employee the amount of Five Hundred
Fifteen Thousand Dollars ($515,000), less legally required payroll deductions,
which amount shall be paid in twenty-six (26) equal bi-weekly installments
commencing the first pay period following execution and effectiveness of the
Agreement and subject to the terms contained herein. The Employee agrees that
the Employee shall immediately notify the Employer of the Employee’s
commencement of other employment or engagement, whether as an employee or
consultant, whether with another entity, person or other third party or on his
own behalf (collectively, the “Other Engagement”). Upon commencement of an Other
Engagement, the Employer’s payment obligations and the Employee’s entitlement to
salary continuation pursuant to this Paragraph 2 shall automatically and
unconditionally be reduced by the amount of salary or other like annual
remuneration the Employee receives or accrues from such Other Engagement during
the twelve (12) month severance period. It is understood and agreed that any
amounts the Employee receives as unemployment insurance payments from applicable
governmental authorities do not constitute offsetting payment amounts
contemplated by the preceding sentence (nothing herein addresses the Employee’s
eligibility to receive unemployment insurance payments). In the event the
Employer makes any payment to the Employee following his commencement of an
Other Engagement in excess of the amount calculated in accordance with the prior
sentence, the Employee agrees to immediately repay any and all such excess
amounts to the Employer.
3.    Benefits. As good and valuable consideration for the Employee’s execution
and delivery of this Agreement, the Employer also shall, subject to the
effectiveness of this Agreement, waive the Employee’s premium costs for
continued health and/or dental coverage under the Company’s group health plan(s)
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) for a period ending on the earlier to occur of the twelfth
(12th) month anniversary of the Separation Date or the date the Employee
commences employment with another entity or third party that offers health
benefits or otherwise becomes entitled to health benefits, provided, that the
Employee timely elects such COBRA coverage in accordance with the requirements
of such plan(s). Thereafter, should the Employee desire to continue COBRA
coverage, the Employee shall be responsible for the full applicable COBRA
premium costs.

-1-

--------------------------------------------------------------------------------



4.    Agreements Regarding Payments and Benefits. The Employee acknowledges and
agrees that the consideration set forth in Paragraphs 2 and 3 of this Agreement
exceeds, supersedes, and extinguishes the amount, if any, that the Employee may
be entitled to under any offer letter, employment agreement, award agreement, or
long term or annual compensation plan or policy, verbal or written, as well as
any employment or personnel policies, procedures or handbooks, including but not
limited to, severance plans, policies or precedent utilized by the Employer or
any other legal obligation which the Employer may have to the Employee. The
Employee further acknowledges and agrees that in the absence of this Agreement,
the Employee would not be entitled to, among other things, the payments provided
by this Agreement. The Employee also acknowledges and agrees that any monetary
and other benefits (including without limitation, salary, bonus and vacation
pay) and any equity awards which, prior to the execution of this Agreement, the
Employee may have earned or accrued or to which the Employee may have been
entitled to be paid or delivered prior to the execution of this Agreement, have
been paid, delivered, or addressed in this Agreement, and such payments,
benefits and equity awards have been irrevocably forfeited, released, waived or
settled by the Employee pursuant to this Agreement. For the avoidance of doubt,
the Employee shall not forfeit: (1) any equity which has vested as of the
Separation Date (including, without limitation, the 800 shares which vested on
May 5, 2015, the 5,000 shares which vested on October 6, 2015, and the 833
shares which vested on November 5, 2015); (2) payment for any amounts deferred
by the Employee during his employment into The Children’s Place Non-Qualified
Deferred Compensation Plan, which the Employer confirms are fully vested; and
(3) matching contributions in the amount of $37,350.58 (as of November 30, 2015)
in the Employee’s 401(k) account. Further, for the avoidance of doubt,
notwithstanding the foregoing sentence, (1) all of the Employee’s vested equity
(and gain and value realized) is and shall remain subject to the terms and
conditions of the applicable Time-Based Restricted Stock Unit Award Agreements
to which the Employee is a party (“Stock Award Agreements”), including, without
limitation, the clawback/forfeiture provision of said Stock Award Agreements;
and (2) the Employee shall not be deemed to have violated a non-competition,
non-solicitation, non-disparagement, non-disclosure covenant or agreement under
said Stock Award Agreements so long as the Employee complies with said
restrictive covenants set forth in Paragraphs 7-9 of this Agreement and will not
be deemed to be engaged in an activity adverse to or in conflict with the
Company’s interest by providing services to an entity, or in a capacity, not
covered by Paragraph 9(a) of this Agreement. The Employer also agrees to
reimburse the Employee for any business expenses incurred in accordance with the
Company’s Travel and Expense policy up through the Separation Date. The Employee
represents, and the Employer also confirms to the Employer’s knowledge as of the
Separation Date, that the Employee does not owe the Employer any money and is
not required to pay to the Employer any amounts, equity grants or benefits the
Employee has received prior to the Separation Date, including, without
limitation, any payments and/or awards under his October 10, 2013 offer letter
or the retention bonus set forth in the September 29, 2014 award letter. The
Employee agrees that the Employee is not entitled to and will not seek any
further consideration, including, but not limited to, any wages, vacation pay,
sick pay, disability pay, bonus, compensation (including equity-based
compensation), payment or benefit from the Released Parties (as defined in
Paragraph 11) other than that to which the Employee is entitled pursuant to
Paragraphs 2 and 3 of this Agreement. The Employee further agrees that the
Employee shall not accrue any additional awards or rights pursuant to any equity
plan of the Company and shall forfeit any rights to any awards to the extent not
vested as of the Separation Date.

-2-

--------------------------------------------------------------------------------



5.    Return of Company Property. The Employee represents that he has returned
to the Company all laptops, iPhones, iPads, blackberries, keys, locks, credit
cards, documents, records, materials, and other information or assets of any
type whatsoever that is the property of the Company or its affiliates (other
than the Employee’s cellular telephone). The Employee further agrees that the
Employee shall not retain and has returned any copies, images, or reproductions
of correspondence, memoranda, reports, financial information, notebooks,
drawings, photographs, or other documents relating in any way to the affairs of
the Company, its affiliates or their respective customers, franchisees,
suppliers, or vendors.
6.    Consultation with Counsel and Voluntariness of Agreement. The Employee
acknowledges and agrees that the Employer has advised the Employee in writing to
consult with an attorney at the Employee’s own expense prior to executing this
Agreement. The Employee further acknowledges and agrees that the Employee has
consulted with the Employee’s own attorney in reviewing this Agreement, the
Employee has carefully read and fully understands all the provisions of this
Agreement, and that the Employee is voluntarily entering into this Agreement.
7.    Confidentiality of Agreement. Except as otherwise provided in Paragraph
20, the Employee agrees:
(a)     The Employee will not disclose the existence of this Agreement, the
terms and conditions of this Agreement or the events or discussions leading up
to the execution and delivery of this Agreement to any person or entity, except:
(i) to comply with this Agreement; (ii) to the Employee’s legal, financial or
tax advisors, spouse, and to the Internal Revenue Service or any similar state
or local taxation authority; (iii) as otherwise required by law; or (iv) to a
prospective employer but solely with respect to the restrictions (or lack
thereof) on the Employee’s activities following the Separation Date.
(b)    The Employee will not publicly or privately disparage, demean, or impugn
the reputation of, or encourage, assist or direct another person or entity to,
publicly or privately disparage, demean, or impugn the reputation of, the
Company, the way it conducts its business and affairs, or any of the Company’s
products, services, affiliates, franchisees, suppliers, vendors, or current or
former officers, directors, or employees. Nothing in this subparagraph is
intended to restrict or prevent the Employee from complying with a subpoena or
other order of a court of competent jurisdiction or from making statements to a
court or regulatory body in response to an inquiry from such court or regulatory
body or making truthful statements in connection with any dispute regarding this
Agreement.
(c)    The Employee will obtain the Company’s written approval before publishing
or submitting for publication any material which relates to any work performed
by the Employee for the Company and/or which incorporates any Confidential
Information. Further, any statement about the Company, its business, products,
strategies, or affairs which the Employee creates and proposes to publish or
post for a period of six (6) months following the Employee’s Separation Date on
any media accessible by the public, including but not limited to Facebook or
Twitter pages, electronic bulleting or message boards and Internet-based chat
rooms, must first be reviewed and approved in writing by the Company’s Chief
Executive Officer before it is released in the public domain. Nothing herein or
otherwise will prohibit the Employee from posting on his resume or any other

-3-

--------------------------------------------------------------------------------



social media account his title, job duties at the Company, and his length of
employment with the Company.


8.    Confidential and Proprietary Information and Work Product. The Employee
acknowledges and agrees that the Employee continues to be bound by and will
abide by the terms of the Confidentiality and Work Product Agreement executed by
the Employee on October 30, 2013 (“Confidentiality Agreement”).
9.    Non-Competition, Non-Solicitation, and No Interference With Business
Operations.
(a)    The Employee agrees that for a period of one (1) year following the
Separation Date, the Employee will not without the express prior written consent
of the Company, anywhere, either directly or indirectly, whether alone or as an
owner, shareholder, partner, member, joint venture, officer, director,
consultant, independence contractor, agent, employee or otherwise (i) be
employed by, provide services to, assist, engage in business with, or otherwise
be connected to any of the following companies, entities, or organizations, or
to any business enterprise that, directly or indirectly, owns, operates or is
affiliated with any of the following companies, entities, or organizations:
Gymboree, Crazy 8, Babies”R”Us, Carters or any of their respective subsidiaries,
affiliates or related businesses, or (ii) be employed by, provide services to,
assist, or engage in business with (x) any of the following companies: J.Crew
Kids (Crewcuts), Aeropostale PS, Baby Gap, Gap Kids or Old Navy, or (y) the
children’s apparel footwear or accessories businesses of (1) Target, (2) Kohl’s,
(3) Primark or (4) any current (as of the Separation Date) wholesale customer of
the Company (each, a “Competitive Business”). Notwithstanding the foregoing,
nothing herein shall be deemed to prohibit the Employee’s ownership of less than
1% of the outstanding shares of any publicly traded corporation that conducts a
Competitive Business.
(b)    The Employee further agrees that for a period of one (1) year following
the Separation Date, the Employee will not, without the express prior written
consent of the Company, directly or indirectly: (i) solicit, recruit, hire,
engage, or refer (or assist any third party in soliciting, recruiting, hiring,
engaging or referring) any person or entity who or which either is, or during
the twelve (12) months immediately preceding the Separation Date was, an
employee, agent, consultant, or independent contractor of the Company; or (ii)
interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, between the Company and any of its
vendors, lessors, franchisees, wholesale customers, independent contractors,
agents or employees.
(c)    The Employee acknowledges and agrees that the restrictions on the
activities in which the Employee may engage that are set forth in the
Confidentiality Agreement and Paragraphs 9(a) and (b) of this Agreement, and the
location and period of time for which such restrictions apply, are reasonable
and necessary to protect the Company’s legitimate business interests. The
Employee understands that the Company’s business is global and, accordingly, the
restrictions cannot be limited to any particular geographic area. The Employee
further acknowledges that the restrictions contained in this Agreement or in the
Confidentiality Agreement will not prevent the Employee from earning a
livelihood.
10.    Injunctive Relief. The Employee acknowledges that a breach or threatened
breach of any of the terms set forth in Paragraphs 5, 7, 8 (including any of the
terms of the Confidentiality

-4-

--------------------------------------------------------------------------------



Agreement referred to therein) or 9 of this Agreement shall result in an
immediate irreparable and continuing harm to the Employer for which there shall
be no adequate remedy of law. The Employer shall, without posting a bond, be
entitled to obtain injunctive and other equitable relief, in addition to any
other remedies available to the Employer in connection with Paragraphs 5, 7, 8
(including the Confidentiality Agreement referred to therein) and 9 of this
Agreement.
11.    Employee Release of Employer and Released Parties.
(a)    In exchange for the consideration set forth above, the Employee, on
behalf of the Employee and the Employee’s agents, assignees, attorneys, heirs,
executors and administrators, voluntarily and knowingly releases the Employer,
as well as the Employer’s successors, predecessors, assigns, parents,
subsidiaries, divisions, affiliates, officers, directors, shareholders,
employees, agents and representatives, in both their individual and
representative capacities (collectively, the “Released Parties”), from any and
all claims, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, back and front pay, costs, expenses, and
attorneys’ fees by reason of any matter, cause, act or omission arising out of
or in connection with the Employee’s employment with the Employer or separation
therefrom, including but not limited to any claims based upon common law, or any
federal, state or local employment statutes or civil rights laws (hereafter the
“Claims”). Claims, as included in this release, without limiting its scope, are
claims arising under Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act (“ADEA”); the Older Workers Benefit
Protection Act (the OWBPA”); the Americans with Disabilities Act; the Lily
Ledbetter Act; the Employee Retirement Income Security Act of 1974; the New
Jersey Conscientious Employee Protection Act; the New Jersey Law Against
Discrimination; the New Jersey Family Leave Act; the New Jersey Wage Payment
Act; the Sarbanes-Oxley Act of 2002; the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010; and any other laws prohibiting discrimination,
retaliation, wrongful termination, failure to pay wages, breach of contract,
defamation, invasion of privacy, whistleblowing or infliction of emotional
distress, or any other matter. This release releases all Claims including those
of which the Employee is not aware and those not mentioned in this Agreement up
to the date of the execution and delivery of this Agreement to Company. The
Employee expressly acknowledges and agrees that, by entering into this
Agreement, the Employee is releasing and waiving any and all Claims, including,
without limitation, claims that the Employee may have arising under ADEA, which
have arisen on or before the date of the Employee’s execution and delivery of
this Agreement to Company.
(b)    This release does not waive rights or claims that may arise after this
release is executed, including any right or claim to enforce the terms of this
Agreement, and does not waive any rights hereunder or which cannot be waived as
a matter of law.
(c)    Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with the
Employee’s protected right to test in any court, under the OWBPA, or like
statute or regulation, the validity of the waiver of rights under ADEA set forth
in this Agreement
12.    Representations by the Employee. (a) Except as otherwise provided in
Paragraph 20, the Employee hereby represents and warrants to the Released
Parties that: (a) as of the date of this Agreement the Employee has not filed,
caused, or permitted to be filed any pending lawsuit or

-5-

--------------------------------------------------------------------------------



complaint against any of the Released Parties, nor has the Employee agreed to do
any of the foregoing; and (b) the Employee has not assigned, transferred, sold,
encumbered, pledged, hypothecated, mortgaged, distributed, or otherwise disposed
of or conveyed to any third party any right or Claim against the Released
Parties that has been released in this Agreement.
(b)    The Employee represents and warrants that the Employee: (i) has not made
any misrepresentations or engaged in any misconduct or malfeasance during the
Employee’s employment that would constitute a material violation under the
Company’s Code of Business Conduct or Anti-Corruption Policy; and (ii) is not
aware of any misconduct or malfeasance by any employee, independent contractor
or director of the Company that the Employee should report in accordance with
the Company’s Code of Business Conduct or Anti-Corruption Policy or any
irregularity in the Company’s books or records or any other matter relating to
the Company’s finances or accounting that should properly be reported by the
Employee pursuant to the procedures established by the Company for making such
reports, except any that has already been reported by the Employee in writing to
the appropriate personnel of the Company. Except as set forth in Paragraph 11(b)
and (c) above, the Employee covenants and agrees that the Employee shall not
encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by the Employee or any third party of a
proceeding or claim against any of the Released Parties unless compelled to do
so by law or such proceeding or claim relates to enforcement of this Agreement.
 
13.    Removal from Company Positions and Indemnification. The Employee agrees
that as of the Separation Date, the Employee hereby resigns from all positions
held on behalf of the Company including but not limited to officer, director,
agent, representative, trustee, administrator, fiduciary and signatory. In
addition, with respect to all acts or omissions of the Employee which occurred
prior to the Separation Date, the Company agrees to continue to indemnify the
Employee to the same extent that the Employee was indemnified prior to the
Separation Date and that the Employee shall retain the benefit of all directors
and officers liability insurance and coverage maintained by the Company with
respect to claims made during the period provided by the Company’s current
policy and to the extent provided by any future policy from time to time
maintained by the Company with respect to other former executives of the
Company, in each case on the terms and conditions of such policy.
14.    Cooperation. Except as otherwise provided in Paragraph 20, the Employee
shall (i) furnish all information as may be in the Employee’s possession to, and
(ii) subject to the Employee’s other business commitments acting in good faith,
fully cooperate with the Company, in either case, as may reasonably be requested
by the Company in the orderly transfer of the Employee’s responsibilities to
other Company employees or in connection with any internal investigation,
litigation or other proceeding in which the Company is or may be involved or a
party.
15.    Violation of Terms. Should the Employee violate or breach any provision
of this Agreement (or the Confidentiality Agreement) in any material respect,
which violation or breach is not cured within ten (10) days written notice to
the Employee, then, in addition to all other damages or legal remedies available
to the Employer (including without limitation injunctive relief), the Employee
immediately shall return to the Employer all monies paid to the Employee
pursuant to Paragraph 2 of this Agreement, less $2,000. The Employee agrees that
if the Employee is required

-6-

--------------------------------------------------------------------------------



to return such payments, this Agreement shall continue to be binding on the
Employee and the Released Parties shall be entitled to enforce the provisions of
this Agreement as if the payments had not been repaid to Company and Company
shall have no further obligations to pay or provide the Employee with any of the
payments and benefits set forth herein. Should the Employer violate any
provision of this Agreement, then the Employee shall have all remedies and civil
actions available to remedy the Employee’s damages. The parties agree that,
should either party seek to enforce the terms of this Agreement (or the
Confidentiality Agreement) through litigation, then the prevailing party, in
addition to all other legal remedies, shall be reimbursed by the other party for
all reasonable attorneys’ fees in relation to such litigation. However, in
accordance with applicable laws, if the Employee commences a proceeding under
the OWBPA and/or the ADEA to challenge the validity of this release and prevails
on the merits of an ADEA claim, the prior sentence shall not apply, and the
court shall have discretion to determine whether the Company is entitled to
restitution, recoupment or set off (a “reduction”) against a monetary award
obtained by the Employee, which cannot exceed the amount the Employee recovers
or the amount the Employee received for signing this Agreement, whichever is
less.
16.    No Admission. Nothing contained in this Agreement nor the fact that the
parties have signed this Agreement shall be construed as an admission by either
party.
17.    Waiver of Reinstatement. By entering into this Agreement, the Employee
acknowledges and agrees that the Employee waives any claim to reinstatement
and/or future employment with the Employer. The Employee further acknowledges
and agrees that the Employee is not and shall not be entitled to any payments,
benefits or other obligations from the Released Parties whatsoever (except as
expressly set forth in this Agreement).
18.    Delay in Payments as Required by Section 409A of the Code.
Notwithstanding any provisions herein to the contrary, if all or any portion of
the payments due under Paragraph 2 hereof are reasonably determined to be
“nonqualified deferred compensation” subject to Section 409A of the Code and the
Company determines that the Employee is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code and the other guidance promulgated
thereunder), then such payments shall commence on the first regular payroll date
on or immediately following the first day of the seventh month following the
Employee’s “separation from service”, as defined in Treasury Regulation Section.
1.409A-1(h), including the default presumptions and the first of such payments
shall include all amounts otherwise payable prior to the first payment date but
for the application of this Paragraph 18.
19.    Section 409A of the Code. The Employee hereby acknowledges and agrees
with the Company that the interpretation of Section 409A of the Code and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. Anything to
the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Employee that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code are
intended to comply with Section 409A of the Code. If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Employee
and the Company agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any payment payable

-7-

--------------------------------------------------------------------------------



hereof), if possible, so that either (i) Section 409A of the Code will not apply
or (ii) compliance with Section 409A of the Code will be achieved. At the
Employee’s request, the Company shall consult with the Employee in good faith
regarding the implementation of the provisions of this Paragraph 19; provided,
that neither the Company nor any of its employees or representatives shall have
any liability to the Employee with respect to Section 409A of the Code. Each
payment of the salary continuation under Paragraph 2 of this Agreement shall be
deemed a separate payment for purposes of Section 409A of the Code.
20.    Exceptions. Nothing in this Agreement is intended to waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date the Employee
signs this Agreement, (iii) that may arise after the Employee signs and delivers
this Agreement to the Company, or (iv) which cannot be released by private
agreement. In addition, nothing in this Agreement including but not limited to
the release of claims, proprietary information, confidentiality, cooperation,
and non-disparagement provisions, prevent the Employee from filing a charge or
complaint with or from voluntarily participating in an investigation or
proceeding conducted by the EEOC, or any other any federal, state or local
agency charged with the enforcement of any laws, although by signing this
Agreement the Employee is waiving and releasing all rights to individual relief
based on claims asserted in such a charge or complaint, except where such a
waiver and release of individual relief is prohibited.
21.    Miscellaneous. This Agreement, the Confidentiality Agreement and the
Stock Award Agreements contain the entire understanding and agreement between
the parties. This Agreement supersedes any and all previous agreements (other
than the Confidentiality Agreement and the Stock Award Agreements), plans, and
other arrangements, whether written or oral, between the Employee and the
Employer. Other than the Confidentiality Agreement and the Stock Award
Agreements, there are no other representations, agreements or understandings,
oral or written, between the parties. No amendment to or modification of this
Agreement shall be valid unless made in writing and executed by the parties
hereto subsequent to the date of this Agreement. This Agreement may be executed
in counterparts, including by fax or pdf, and all counterparts so executed shall
constitute one agreement, binding upon the parties hereto. This Agreement shall
be binding upon and inure to the benefit of the parties, as well as their
administrators, representatives, agents, executors, successors and assigns.
22.    Choice of Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts made and performed in such State and without regard to the conflicts
or choice of law provisions thereof that would give rise to the application of
the domestic substantive law of any other jurisdiction. Except in the event the
Company seeks to enforce its rights under Paragraphs 5, 7, 8, 9, 10, 11 or 15 of
this Agreement, the parties agree to mediate any dispute arising under this
Agreement. In the event of any such dispute subject to mediation, the parties,
within thirty (30) days of a written request for mediation, shall attend a
mediation to be conducted in New Jersey in order to make a good faith reasonable
effort to resolve such dispute. The parties shall attempt, in good faith, to
agree to a mediator. If the parties are unable to agree to a mediator, the
parties shall submit the matter to the American Arbitration Association to
appoint a mediator and conduct the mediation in New Jersey. If this good

-8-

--------------------------------------------------------------------------------



faith mediation effort fails to resolve the dispute arising under this Agreement
or in the event the Company seeks to enforce its rights under Paragraphs 5, 7,
8, 9, 10, 11 or 15 of this Agreement, then either party may commence a legal
suit, action or proceeding to resolve such dispute, provided that such legal
suit, action or proceeding arising out of or relating to this Agreement shall be
instituted in a New Jersey federal or state court. The Employee and Employer
agree to waive any objection which either may now or hereafter have to the
laying of venue of any such suit, action or proceeding and the Employee and
Employer irrevocably submit to the exclusive jurisdiction of any such court in
any suit, action or proceeding.
23.    Severability. If any term, provision or part of this Agreement shall be
determined to be in conflict with any applicable federal, state or other
governmental law or regulation, or otherwise shall be invalid or unlawful, such
term, provision or part shall continue in effect to the extent permitted by such
law or regulation. Such invalidity, unenforceability or unlawfulness shall not
affect or impair any other terms, provisions and parts of this Agreement not in
conflict, invalid or unlawful, and such terms, provisions and parts shall
continue in full force and effect and remain binding upon the parties hereto.
THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AT THE EMPLOYEE’S OWN EXPENSE AND THE EMPLOYEE UNDERSTANDS THE
AGREEMENT’S FINAL AND BINDING EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE
IS SIGNING THE RELEASE KNOWINGLY AND VOLUNTARILY WITH THE FULL INTENTION OF
COMPROMISING, SETTLING, AND RELEASING THE RELEASED PARTIES AS STATED IN THIS
AGREEMENT.
Agreed to and accepted by, on this ____ day of November, 2015.


Witness:                    EMPLOYEE:


______________________________    _______________________________
Name: Brian Ferguson






Agreed to and accepted by, on this ____ day of November, 2015.


THE CHILDREN’S PLACE SERVICES COMPANY, LLC




By: ___________________________
Name:
Title:

-9-

--------------------------------------------------------------------------------






-10-